Citation Nr: 0734200	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a disability rating in excess of 10 
percent for a low back disability.


FINDING OF FACT

The veteran's low back disability is manifested by no more 
than moderate limitation of motion of the thoracolumbar spine 
(forward flexion limited to no more than 65 degrees, 
extension limited to no more than 25 degrees, lateral flexion 
to 15 degrees, bilaterally, and rotation to 25 degrees, 
bilaterally) and muscle spasm.  It has not been productive of 
any incapacitating episodes within the past 12 months.  
Ankylosis and neurological manifestations associated with the 
service-connected low back disability have not been shown.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
more, for a low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5243 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

The veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5243, which 
contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DC 5243 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine, and DC 5295, which contemplates lumbosacral 
strain.  38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), 
sacroiliac injury and weakness (5236), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), or spinal fusion (DC 5241), or ankylosis of the 
lumbar spine (DC 5289).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  
Chiropractic treatment records dated from January 2000 to May 
2002 demonstrate that the veteran frequently complained of 
discomfort associated with his low back.  These clinical 
records, however, do not contain measurements of the range of 
motion of the veteran's low back.  On VA examination in May 
2004, the veteran had 25 degrees extension, with slight 
discomfort, 65 degrees flexion, without pain, 15 degrees 
lateral flexion, bilaterally, and 25 degrees of rotation, 
bilaterally.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the VA examination, the Board 
concludes that the veteran's limitation of motion most 
accurately falls within the moderate range.  At the time of 
the May 2004 examination, the veteran had half the normal 
range of lateral flexion, slightly limited extension and 
rotation, and moderately limited flexion.  Additionally, the 
chiropractic records submitted by the veteran demonstrate 
that since January 2000, the veteran has experienced 
significant discomfort related to his back.  While the range 
of motion of the veteran's back has in some aspects been 
noted to be half the normal range, at no time has his range 
of motion been found to be severe or extremely minimal.  
Thus, under the old qualitative criteria for evaluating 
limitation of motion of the lumbar spine, the veteran's low 
back disability was moderate, but not severe, for which a 
higher rating of 20 percent rating was warranted.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  The question now before the Board 
is whether the veteran is entitled to more than a 20 percent 
disability rating for his low back disability.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability fails to satisfy the requirements for more than a 
20 percent rating.  According to the new regulations, his 
ranges of motion fall squarely within the requirements for a 
10 percent rating: forward flexion greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, DCs 5236, 5237, 5238, 5242 (2007).  
Thus, the General Rating Formula for Diseases and Injuries of 
the Spine cannot serve as a basis for a rating in excess of 
20 percent.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  

Under the old schedular criteria of DC 5295, a higher rating 
of 40 percent was not warranted unless there was listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, 
chiropractic treatment records dated from January 2000 to May 
2002, and the May 2004 report of VA examination demonstrate 
occasional tenderness and evidence of muscle spasm, but no 
evidence of listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, the veteran's low back disability does 
not satisfy the criteria for a higher rating of 40 percent 
under the old criteria of DC 5295.  Under the new schedular 
criteria, the veteran's range of motion does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes a May 
2004 report of VA examination and chiropractic records dated 
from January 2000 to May 2002.  The record reflects that the 
veteran complained of low back pain with radiation into the 
right buttock and occasionally into the feet.  On VA 
examination in May 2004, however, the veteran's neurological 
examination was normal, with deep tendon reflexes intact and 
symmetrical, bilaterally.  

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other neurological 
symptoms amounting to severe recurrent attacks of 
intervertebral disc syndrome with little intermittent relief.  
The veteran is thus not entitled to a rating in excess of 20 
percent under the criteria of DC 5293, as in effect prior to 
September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  On VA examination in May 2004, the 
veteran did not report having experienced any incapacitating 
episodes as a result of his lumbar spine disability in the 
past 12 months.  The veteran stated that he currently worked 
in a job where he sat at a desk, which did not affect his 
back.  He noted, however, that he had had to leave his 
previous job as a security officer because of back pain.  The 
record otherwise does not demonstrate that the veteran was 
prescribed bed rest by a physician between April 2000 and May 
2004.  Accordingly, he is not entitled to a rating higher 
than 20 percent under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
May 2004 VA examination shows flexion to 65 degrees, without 
pain; 25 degrees extension, with slight discomfort; 15 
degrees lateral flexion, bilaterally; and 25 degrees of 
rotation, bilaterally, which would warrant a rating of 10 
percent under the general rating formula.  The requirements 
for a higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In a statement submitted by the veteran in March 2004, he 
complained of occasional numbness on the top of his right 
foot, in addition to numbness in the toes of both feet.  
Treatment records, however, do not demonstrate complaints of 
numbness or other neurological symptoms.  

On VA examination in May 2004, the veteran complained of 
occasional back spasms and radicular symptoms extending into 
the right buttock.  Physical examination revealed a small 
muscle spasm in the right paraspinal region at L3-L4.  He was 
able to heel-toe walk without difficulty, and had normal 
gait, coordination, sensation, and position sense.  Straight 
leg raising was negative.  Deep tendon reflexes were 2+ and 
symmetrical.  There was no evidence of any muscle wasting in 
the lower extremities.  

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  
Physical examination demonstrated no neurological impairment 
or sensory deficits.  Additionally, no muscle atrophy is 
present and his muscle strength is normal in the lower 
extremities, bilaterally.  The veteran is thus not entitled 
to an increased rating for his low back disability based upon 
consideration of any neurologic residuals because there are 
not independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The question before the Board, then, is 
whether the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
while the veteran has complained of neurological 
manifestations, no objective neurological manifestations have 
been demonstrated.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  The "benefit-of-the-doubt" 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, and a rating 
decision in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating of 20 percent, but not greater, for a low 
back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


